                 ,
               ·~r



c,
     1
         AO 2~5B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                          Page I of l   -1-
                                             UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                              JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Offenses Committed On or After November 1, 1987)
                                         v.

                              Juan Jose De Dios-Mena                                Case Number: 3:19-mj-21873

                                                                                   Kenneth Robert McMullan
                                                                                   Defendant's Attorne)


         REGISTRATION NO. 7487 6298
                                                                                                                 f lt~ED
                                                                                                                --
         THE DEFENDANT:
          lZI pleaded guilty to count(s) 1 of Complaint
          D was found guiltyto count(s)
                                                                                                               CLERK
                                                                                                                         MAY 1 0 2019

                                                                                       --··""'''"RN tJISTRICT OF CALll'ORNIA
                                                                                                                            us DISTRICT cou~. I
                                                                                                                                                  _  _...._.


            after a plea of not guilty.                                                BY                   ......................,......
                                                                                                                  ""'""'+o"""'~""""-".,.,,.,,,.
                                                                                                                                                          '.J ".:•



            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section                   Nature of Offense                                                             Count Number(s)
         8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                   1

          D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
          0 Count(s) -----------------~dismissed on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                         D TIME SERVED

           ~  Assessment: $10 WAIVED lZI Fine: WAIVED
          ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
          D Court recommends defendant be deported/removed with relative,                          charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         <if any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Friday, May 10, 2019
                                                                                  Date ofimposition of Sentence



                                                                                                   ESTANLE        NE
                                                                                                  ATES MAGISTRATE JUDGE


          Clerk's Office Copy                                                                                                                     3:19-mj-21873
